Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Chief Judge Philip A. Brimmer

   Civil Action No. 20-cv-00280-PAB-KMT

   PATRIC MARTINEZ,

          Plaintiff,

   v.

   CHRISTOPHER CAGGIANO,
   CHAD BENKELMAN, and
   EMILY CARRENO,

          Defendants.


                                            ORDER


          This matter is before the Court on defendants’ Motion to Dismiss [Docket No.

   17]. Plaintiff has filed one claim against the defendant police officers for use of

   excessive force in arresting him. Docket No. 14 at 7-8. The Court has jurisdiction

   under 28 U.S.C. § 1331.

   I.   BACKGROUND

          On February 3, 2019, plaintiff took a cab home, but was unable to pay the $22

   fare because he had lost his wallet.1 Docket No. 14 at 3-4, ¶¶ 12-14. The cab driver

   called 911. Id. at 4, ¶ 15. Englewood Police Department officers Christopher Caggiano

   and Emily Carreno were dispatched to plaintiff’s home to respond to the 911 call. Id. at

   3-4, ¶¶ 9-10, 15-17.


          1
           These facts are drawn from Plaintiff’s First Amended Complaint and Jury
   Demand, Docket No. 14, and are assumed true for purposes of ruling on the motion to
   dismiss unless otherwise noted.
Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 2 of 14




          Officer Carreno arrived first and entered plaintiff’s home, despite the fact that

   plaintiff did not invite her in. Id. at 4, ¶¶ 20-21. Officer Carreno “charged into Plaintiff’s

   home, without a warrant, without probable cause, and began to commit battery upon

   Plaintiff.” Id. at 5, ¶ 26. Officer Caggiano then arrived on the scene and joined the

   assault on plaintiff. Id. at 6, ¶ 33. Defendant Chad Benkelman, another Englewood

   Police Department officer, joined Officer Carreno and Officer Caggiano and “the

   physical abuse cranked up a notch once Benkelm an arrived.” Id. at 3, 6, ¶¶ 11, 33.

   Together, defendants threw plaintiff through a glass shelf while Officer Carreno held

   one of plaintiff’s arms. Id. at 6, ¶ 34. Officer Caggiano repeatedly struck the back of

   plaintiff’s skull with his knees while plaintiff’s face was in the pile of glass that resulted

   from plaintiff being thrown through the glass shelf. Id., ¶¶ 35-36. Plaintiff

   “[s]uccumb[ed] to his beating and [] injuries,” and defendants handcuffed him. Id., ¶ 37.

   Emergency personnel who had arrived on the scene transported plaintiff to the Swedish

   Hospital emergency room. Id., ¶¶ 37-38. Plaintiff had cuts on his face and head

   injuries. Id., ¶ 39.

          Plaintiff was charged with theft, resisting arrest, and obstruction of a peace

   officer2 in Arapahoe County case number 2019M310. Id., ¶ 42. At a jury trial, plaintiff

          2
             Defendants attach three exhibits to their motion to dismiss. They are the state
   court jury verdict form, Docket No. 17-1, a transcript from the state case, Docket No.
   17-2, and the jury instructions. Docket No. 17-3. The motion to dismiss contains a
   “Statement of Facts” section with additional facts about plaintiff’s trial in state court and
   references to these three exhibits. See Docket No. 17 at 3-5, ¶¶ 10-15. In evaluating a
   Rule 12(b)(6) motion to dismiss, courts may consider not only the challenged complaint
   itself, but also attached exhibits and documents incorporated into the complaint by
   reference. Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009). Additionally ,
   the Court may take judicial notice of “facts which are a matter of public record.” See Tal
   v. Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006). Def endants argue that the Court

                                                  2
Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 3 of 14




   was found guilty of obstructing a peace officer and was acquitted of theft. Docket No.

   17-1 at 1-2. The trial court refused plaintiff’s request to give the jury a self-defense

   instruction because plaintiff testified at trial that he did not resist the officers in any way

   and therefore did not “defend” himself. See Docket No. 17-2 at 12-13.

          Plaintiff brings one claim against defendants pursuant to 42 U.S.C. § 1983.

   Docket No. 14 at 7-8. Plaintiff alleges that defendants used excessive force against

   him in effectuating his arrest and seeks actual and punitive damages and attorney’s

   fees. Id. Defendants filed a motion to dismiss arguing that plaintiff’s claim is barred by

   Heck v. Humphrey, 512 U.S. 477 (1994), and the doctrine of issue preclusion. Docket

   No. 17 at 5, 8.

   II. LEGAL STANDARD

          The Court’s function on a Rule 12(b)(6) motion for failure to state a claim is not

   to weigh potential evidence that the parties might present at trial, but to assess whether

   the plaintiff's complaint alone is legally sufficient to state a claim. Fed. R. Civ. P.

   12(b)(6); Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations

   omitted). A court must accept all the well-pleaded allegations of the complaint as true


   may consider these exhibits because they are referenced in the complaint and because
   they are subject to judicial notice. Docket No. 17 at 3, n.2. Plaintiff does not object to
   the Court considering these exhibits. See generally Docket No. 25. The Court
   therefore takes judicial notice of these documents. See Surat v. Klamser, No. 19-cv-
   00901-WJM-NRN, 2020 WL 886220, at *4 (D. Colo. Feb. 24, 2020) (taking judicial
   notice of state court jury instructions). Plaintiff’s complaint states that he was charged
   with theft, resisting arrest, and disorderly conduct, was found guilty of resisting arrest
   and disorderly conduct, and was acquitted of theft. Docket No. 14 at 7, ¶¶ 42-43.
   However, the jury verdict forms state that plaintiff was charged with theft, resisting
   arrest, and obstructing a peace officer. Docket No. 17-1 at 1-3. The forms show that
   plaintiff was found guilty of obstructing a peace officer, acquitted of theft, and that no
   verdict was reached on resisting arrest. Id.

                                                  3
Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 4 of 14




   and must construe them in a light most favorable to the plaintiff. See Alvarado v.

   KOB–TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007). T o survive a motion to dismiss

   under Rule 12(b)(6), a complaint must allege enough factual matter that, taken as true,

   makes the plaintiff’s “claim to relief . . . plausible on its face.” Bryson v. Gonzales, 534

   F.3d 1282, 1286 (10th Cir. 2008) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). “[W]here the well-pleaded facts do not permit the court to infer more than the

   mere possibility of misconduct, the complaint has alleged – but it has not shown – that

   the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal

   quotation marks and alteration marks omitted). Thus, even though modern rules of

   pleading are somewhat forgiving, “a complaint still must contain either direct or

   inferential allegations respecting all the material elements necessary to sustain a

   recovery under some viable legal theory.” Bryson, 534 F.3d at 1286 (alteration marks

   omitted).

   III.   ANALYSIS

           A. Heck v. Humphrey

           Section 1983 of Title 42 creates a private right of action against state and local

   government officials who deprive individuals of their federal constitutional rights. It

   provides that “[e]very person who, under color of any statute, ordinance, regulation,

   custom, or usage . . . subjects, or causes to be subjected, any citizen of the United

   States or other person within the jurisdiction thereof to the deprivation of any rights,

   privileges, or immunities secured by the Constitution and laws, shall be liable” to the

   injured party in law or in equity. 42 U.S.C. § 1983.



                                                 4
Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 5 of 14




           Under the doctrine of Heck v. Humphrey, a plaintiff may not maintain a § 1983

   claim for “harm caused by actions whose unlawfulness would render a conviction or

   sentence invalid” unless the plaintiff can show that the “conviction or sentence has

   been reversed on direct appeal, expunged by executive order, declared invalid by a

   state tribunal . . ., or called into question by a federal court’s issuance of a writ of

   habeas corpus.” 512 U.S. at 486-87. However, if the plaintiff's claim, “even if

   successful, will not demonstrate the invalidity of any outstanding criminal judgment

   against the plaintiff, the action should be allowed to proceed.” Id. at 487.

           Defendants argue that plaintiff’s conviction for obstructing a peace officer means

   that plaintiff’s claim for excessive force is barred by Heck. Docket No. 17 at 6.

   Defendants argue that, “[h]ad the jury in Plaintiff’s criminal trial accepted his testimony

   that the defendant officers went into his house for the purpose of beating him, with no

   provocation on his part, [the jury] could not have determined that Plaintiff used or

   threatened to use violence, force, physical interference, or an obstacle, to obstruct,

   impair, or hinder the officers’ enforcement of the law or preservation of the peace.” Id.

   Therefore, according to defendants, plaintiff’s excessive force claim necessarily implies

   the invalidity of his conviction for obstructing a peace officer. Id. at 7. Plaintiff argues

   that Heck does not bar his claims because he is seeking to recover for the excessive

   and unreasonable force used, not because he was forcefully arrested. Docket No. 25

   at 2.

           The Fourth Amendment forbids unreasonable seizures, including the use of

   excessive force in making an arrest. Hooks v. Atoki, 983 F.3d 1193, 1200 (10th Cir.



                                                  5
Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 6 of 14




   2020), petition for cert. filed, No. 20-7368 (U.S. Mar. 8, 2021).

          To determine whether the force used in a particular case is excessive
          “requires a careful balancing of the nature and quality of the intrusion on
          the individual's Fourth Amendment interests against the countervailing
          governmental interests at stake.” Graham v. Connor, 490 U.S. 386, 396
          (1989) (internal quotation marks omitted). The ultimate question “is
          whether the officers’ actions are objectively reasonable in light of the facts
          and circumstances confronting them.” Id. at 397 (internal quotations
          marks omitted). This determination “requires careful attention to the facts
          and circumstances of each particular case, including the severity of the
          crime at issue, whether the suspect poses an immediate threat to the
          safety of the officers or others, and whether he is actively resisting arrest
          or attempting to evade arrest by flight.” Id. at 396.

   Id. (quoting Casey v. City of Fed. Heights, 509 F.3d 1278, 1281 (10th Cir. 2007)).

   Reasonableness “must be judged from the perspective of a reasonable officer on the

   scene, rather than with the 20/20 vision of hindsight.” Graham, 490 U.S. at 396. It is,

   however, an objective standard. Id. at 397.

          “An excessive-force claim against an officer is not necessarily inconsistent with a

   conviction for assaulting the officer. For example, the claim may be that the officer

   used too much force to respond to the assault or that the of ficer used force after the

   need for force had disappeared.” Havens v. Johnson, 783 F.3d 776, 782 (10th Cir.

   2015). To determine the applicability of Heck on an excessive force claim, the court

   must “compare the plaintiff’s allegations to the offense he committed.” Id. The jury was

   instructed that the elements of obstructing a peace officer are:

          (1) that Patric Martinez,
          (2) in the State of Colorado, at or about the date and place charg ed,
          (3) knowingly,
          (4) by using or threatening to use violence, force, physical interference, or an
          obstacle,
          (5) obstructed, impaired, or hindered,
          (6) the enforcement of the penal law or the preservation of the peace by a peace


                                                 6
Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 7 of 14




          officer acting under color of his official authority.

   Docket No. 17-3 at 2. Plaintiff’s complaint states that he is not contesting the factual

   basis of his conviction, and “[t]he issue is not whether he resisted, the issue is the

   reasonableness of putting someone in the hospital over a $20 cab fare.” Docket No. 25

   at 5. Read in the light most favorable to plaintiff, the complaint alleges that the force

   defendants used to subdue plaintiff was excessive and, in addition, that the defendants

   used excessive force on him after he was subdued. 3 See Docket No. 14 at 2, ¶ 3

   (“[Defendants] mercilessly kicked, beat, punched, threw the Plaintiff threw a glass

   cabinet, threw him face first into broken glass, and angrily ground his face into broken

   glass as he plead with them to stop.”).

          The Court finds that this case is governed by Martinez v. City of Albuquerque,

   184 F.3d 1123 (10th Cir. 1999). In Martinez, the Tenth Circuit made clear that Heck

   does not bar an excessive force claim for someone found guilty of resisting arrest if the

   force used to overcome that resistance was excessive: “The state court’s finding that

   Martinez resisted a lawful arrest . . . may coexist with a finding that the police officers

   used excessive force to subdue him. In other words, a jury could find that the police

   officers effectuated a lawful arrest of Martinez in an unlawful manner.” 184 F.3d at



          3
             To the extent plaintiff’s complaint alleges that plaintiff did nothing wrong and
   any use of force by defendants was unjustified, that claim is barred by Heck. See
   Havens, 783 F.3d at 783 (finding plaintiff’s claim barred by Heck where plaintiff argued
   that the force was unreasonable because the plaintiff “did nothing wrong” but had pled
   guilty to attempted first-degree assault of an officer). However, read in the light most
   favorable to plaintiff, the complaint alleges that the officers used excessive force to
   subdue him and does not implicitly allege that plaintiff did not resist or obstruct. See
   Docket No. 14 at 3-7. Therefore, Heck does not bar plaintiff’s claim that the officers
   used excessive force to subdue him.

                                                  7
Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 8 of 14




   1127 (internal citation omitted). Plaintiff here alleges that three police officers began

   assaulting plaintiff, threw him through a glass shelf, and, while plaintiff was on the

   ground, one officer used his knee to drive plaintiff’s face into a pile of broken glass

   while plaintiff pled with the officers to stop. Docket No. 14 at 2, 6, ¶¶ 3, 33, 36. This

   sufficiently alleges that the force used to subdue plaintiff and the force used after

   plaintiff was subdued (i.e., grinding plaintiff’s face into broken glass while he was face

   down on the floor) were excessive. Plaintiff’s claim is not barred by Heck to the extent it

   alleges that defendants used unreasonable force to subdue him. See Martinez, 184

   F.3d at 1127 (stating that plaintiff’s actions in resisting arrest “might justify the officers’

   use of reasonable force to effectuate Martinez’ arrest, but would not authorize the

   officers to employ excessive or unreasonable force in violation of Martinez’ Fourth

   Amendment rights”).

          More recently in Hooks, the Tenth Circuit again discussed the extent to which

   Heck will bar a § 1983 claim for use of excessive force to arrest. In Hooks, the plaintiff

   alleged that police officers used excessive force in effectuating his arrest when they (1)

   removed him from his car, (2) tried to move the plaintiff toward the police car, (3)

   wrestled the plaintiff between the two cars, (4) tased the plaintiff, (5) tased the plaintiff

   again, and (6) placed the plaintiff in a chokehold. 983 F.3d at 1201. T he plaintiff pled

   no contest to assaulting a police officer. Id. at 1200. In addition, the plaintiff admitted

   to actively resisting arrest, which justified the officers in using some force to arrest him.

   Id. The court held that Heck barred the plaintiff from recovering damages based on the

   first four alleged uses of force. Id. at 1201.



                                                    8
Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 9 of 14




          For [the plaintiff] to prevail on his excessive force claim with respect to
          these uses, he would need to prove that it was unreasonable for the
          officers to defend themselves by subduing him . . . . That inquiry would
          necessarily entail an evaluation of whether and to what extent [the
          plaintiff] used force against the officers, an inquiry that would take aim at
          the heart of his criminal plea, thereby violating the spirit of Heck.

   Id. However, the court held that the fifth and sixth alleged uses of force were not barred

   by Heck because it was plausible that the officers were on notice that the plaintiff no

   longer posed a threat to them after he was tased and collapsed on the ground. Id. The

   court noted that Tenth Circuit cases “have consistently drawn a distinction between

   reasonable force used to subdue a suspect and unreasonable f orce used thereafter.”

   Id. Plaintiff’s complaint here alleges that defendants used unreasonable force after he

   was subdued; under Hooks, this portion of plaintiff’s claim is not barred by Heck.

   Docket No. 14 at 2, ¶ 3.

          Defendants cite Dye v. Colo. Dep’t of Corr., No. 12-cv-02061-PAB-KLM, 2013

   WL 1232196, at *7-8 (D. Colo. Mar. 26, 2013), where the court found that the plaintiff’s

   § 1983 claim for excessive force during his arrest was barred by Heck. Docket No. 17

   at 6-7. In Dye, the state trial court gave the jury an instruction on self-defense, but the

   jury convicted the plaintiff of resisting arrest and obstructing a peace officer. 2013 WL

   1232196, at *7. The court in Dye found that, because the jury was instructed on self-

   defense but nonetheless found the plaintiff guilty, the jury necessarily rejected the

   plaintiff’s argument that the officers used excessive or unreasonable force against him.

   Id. The reason is because under Colorado law “self-defense is permissible when

   unreasonable or excessive force accompanies either lawful or unlawful arrests.”

   People v. Fuller, 781 P.2d 647, 650 (Colo. 1989). Therefore, because the jury rejected


                                                9
Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 10 of 14




   the plaintiff’s self-defense claim in convicting the plaintiff of resisting arrest and

   obstructing a police officer, it also necessarily found that the officers did not use

   excessive force. Dye, 2013 WL 1232196, at *7.

          In this case, the jury was not instructed on self-defense. Docket No. 17-2 at 13.

   Because a self-defense instruction was not given, the jury did not necessarily reject the

   use of excessive force to arrest plaintiff. Defendants argue that the trial court’s decision

   not to give the self-defense instruction should have the same effect as if the jury had

   decided the issue and cite Kennedy v. Golden, No. 13-cv-00920-REB-KLM, 2014 WL

   3819486, at *5 (D. Colo. Aug. 1, 2014), report and recommendation adopted, 2014 WL

   3819486, at *1. Docket No. 17 at 7. In Kennedy, the state trial court declined to give

   the jury an instruction on self-defense because there was “not a scintilla of evidence

   that excessive force was used.” 2014 WL 3819486, at *4. However, in this case, the

   trial court declined to give a self-defense instruction because there was “not a scintilla

   of evidence to suggest or to support an instruction that Mr. Martinez obstructed the

   officers or resisted arrest in order to act in self-defense or defense of premises.”

   Docket No. 17-2 at 12-13. Therefore, a verdict in this case in favor of plaintiff on his

   § 1983 claim would not necessarily imply the invalidity of Mr. Martinez’s conviction in

   state court since the judge’s denial of Mr. Martinez’s request for a self-defense

   instruction was not based on a finding of no excessive force having been used. The

   Court finds that Dye and Kennedy are distinguishable from this case.

          The Court finds that, under Martinez and Hooks, plaintiff’s claim that defendants

   used excessive force to subdue him and used excessive force against him after he was



                                                 10
Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 11 of 14




   subdued is not barred by Heck.

          B. Issue Preclusion

          Defendants also argue that plaintiff’s claim is barred by the doctrine of issue

   preclusion. Docket No. 17 at 8. The preclusive effect of a state court judgment is

   governed by the preclusion rules of that state. Valley View Angus Ranch, Inc. v. Duke

   Energy Field Servs., Inc., 497 F.3d 1096, 100 (10th Cir. 2007). “Issue preclusion bars

   relitigation of a legal or factual matter already decided in a prior proceeding.” In re

   Tonko, 154 P.3d 397, 405 (Colo. 2007) (footnote omitted). It is a “a judicially created,

   equitable doctrine intended to ‘relieve parties of multiple lawsuits, conserve judicial

   resources, and promote reliance on the judicial system by preventing inconsistent

   decisions.’” Id. (quoting Sunny Acres Villa, Inc. v. Cooper, 25 P.3d 44, 47 (Colo.

   2001)).

          A party asserting the defense of issue preclusion must establish four elements:

          (1) the issue sought to be precluded is identical to an issue actually and
          necessarily determined in a prior proceeding; (2) the party against whom
          estoppel is asserted was a party to or is in privity with a party to the prior
          proceeding; (3) there was a final judgment on the merits in the prior
          proceeding; and (4) the party against whom the doctrine is asserted had a
          full and fair opportunity to litigate the issue in the prior proceeding.

   Id. The party raising issue preclusion bears the burden of establishing its applicability.

   Bebo Constr. Co. v. Mattox & O’Brien, P.C., 990 P.2d 78, 85 (Colo. 1999).

          The Court finds that the issue sought to be precluded is not identical to an issue

   actually and necessarily decided in the state trial. “An issue is actually litigated and

   necessarily adjudicated when a party properly raised the issue and a determination on

   that issue was necessary to the judgment.” In re Tonko, 154 P.3d at 405. Defendants


                                                11
Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 12 of 14




   argue that the issues are identical because (1) plaintif f argued that he did nothing to

   justify the officers’ use of force against him in state court, but he was nonetheless

   convicted of obstructing a peace officer, and (2) plaintiff argued for, but the trial court

   rejected, a jury instruction on self-defense, which is available when a defendant

   reasonably believes that an officer is using unreasonable or excessive force. Docket

   No. 17 at 9. Defendants cite no cases applying issue preclusion to bar a plaintiff’s

   § 1983 claim for excessive force brought after a criminal conviction for obstructing a

   peace officer. See id. at 8-9.

          Plaintiff’s claim here is different from the defense he presented in state court.

   Plaintiff alleges that the officers used excessive force to overcome his obstruction and

   subdue him and used excessive force after he was subdued; however, in state court,

   plaintiff argued that he did not resist or obstruct the of ficers. Compare Docket No. 14 at

   2, ¶ 3 (“For the want of a $20.00 cab fare, Englewood police officers mercilessly kicked,

   beat, punched, threw the Plaintiff threw a glass cabinet, threw him face first into broken

   glass, and angrily ground his face into broken glass as he plead with them to stop.”);

   with Docket No. 17-2 at 12 (“[Plaintiff] said that he never tried to resist or pull away in

   any form.”).

          Defendants’ argument that plaintiff “litigated the issue of self-defense in the

   criminal proceeding” is insufficient to show that the issues are identical. See Docket

   No. 17 at 9. The state court declined to instruct the jury on self-defense because

   plaintiff’s testimony was “entirely to the contrary” of any attempt to defend himself;

   instead, the state court considered plaintiff’s testimony that he “never tried to resist or

   pull away in any form. He said he did try to pull his face out of the glass. He said he

                                                12
Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 13 of 14




   went limp with fear. He did not act out purposely against the officers in any way.”

   Docket No. 17-2 at 12. In light of this testimony, the trial court determined that “there is

   not a scintilla of evidence to suggest or to support an instruction that Mr. Martinez

   obstructed the officers or resisted arrest in order to act in self-defense or defense of

   premises.” Id. at 12-13. This determination by the trial court did not necessarily decide

   that the defendants did not use excessive force to subdue plaintiff or did not use

   excessive force on plaintiff after he was subdued. Cf. Surat, 2020 WL 886220, at *6

   (“The fact that the suspect was resisting justifies the conviction, and the failure of the

   self-defense argument conclusively establishes that the force which provoked the

   resistance was lawful. But the force used to end that resistance is a separate

   question.” (emphasis omitted)).

          In Martinez, the Tenth Circuit rejected the defendants’ argument that collateral

   estoppel barred the plaintiff’s claim. 184 F.3d at 1127 n.2. The court stated that,

   although the plaintiff argued that the officers used excessive force in seeking dismissal

   of the criminal charges against him, a “determination as to whether the officers’ used

   excessive force against Martinez was unnecessary to his conviction for resisting arrest.”

   Id. As in Martinez, a determination as to whether the defendants used excessive force

   to subdue plaintiff and after plaintiff was subdued was unnecessary to the jury’s finding

   that plaintiff obstructed a peace officer. Cf. Robbins v. Chronister, 2000 WL 1389616,

   at *5 n.7 (D. Kan. July 28, 2000) (rejecting collateral estoppel argument for same

   reasons as court rejected Heck argument); Edwards v. Harmon, 2019 WL 6841980, at

   *3 (E.D. Okla. Dec. 16, 2019) (finding plaintiff’s Fourth Amendment claim for excessive



                                                13
Case 1:20-cv-00280-PAB-KMT Document 31 Filed 03/10/21 USDC Colorado Page 14 of 14




   force not barred by collateral estoppel when plaintiff pled guilty to resisting arrest). The

   Court finds that the issues of excessive force to subdue plaintiff and after plaintiff was

   subdued are not identical to an issue actually and necessarily decided in the trial court;

   therefore, the Court rejects defendants’ issue preclusion argument.

   IV.   CONCLUSION

          For the foregoing reasons, it is

          ORDERED that defendants Christopher Caggiano, Chad Benkelman, and Emily

   Carreno’s Motion to Dismiss [Docket No. 17] is DENIED.



          DATED March 10, 2021.

                                             BY THE COURT:



                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                                14
